Citation Nr: 0712865	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  06-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO awarded service connection for bilateral 
hearing loss and assigned a noncompensable evaluation.  The 
veteran appealed the noncompensable evaluation.

In January 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he should receive a compensable 
rating for his service-connected bilateral hearing loss 
disability.  He contends that his service-connected bilateral 
hearing loss should be evaluated based solely upon his 
puretone threshold average and that evaluation should not 
include his speech discrimination test.  He believes that 
this would provide him with a compensable evaluation for 
bilateral hearing loss.  

The Schedule for Rating Disabilities provides two tables for 
evaluating the level of severity of hearing loss.  See 
38 C.F.R. § 4.85(h) (2006).  Table VI encompasses the use of 
both puretone threshold average and speech discrimination, 
and Table VIa encompasses the use of puretone threshold 
average only.  See id.  The veteran's hearing loss has been 
evaluated under Table VI.  He argues that his hearing loss 
should be evaluated under Table VIa.

Pertinent regulations found at 38 C.F.R. § 4.85 and § 4.86, 
indicate precisely when VA may use Table VIa to evaluate 
service-connected hearing loss, as opposed to Table VI.  
These situations include follows:  (1) When the examiner 
certifies that the use of the speech discrimination test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.; (2) When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, at 
which point, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral; and 
(3) When the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, at which 
point, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  In this 
case, the numeral would then be elevated to the next higher 
Roman numeral.

During his hearing, the veteran argued that Table VIa should 
be employed (rather than Table VI) because use of the speech 
discrimination test is not appropriate in his situation.  The 
veteran requested this matter be remanded to have a VA 
examiner provide an opinion certifying whether or not use of 
the speech discrimination test is appropriate in this matter.  

The Board finds that a new VA examination is warranted to 
provide current findings regarding the veteran's service-
connected bilateral hearing loss and to arrive at an opinion 
as to whether or not use of the speech discrimination test is 
appropriate in this matter.  The findings and opinion derived 
from this examination will determine whether VA employs Table 
VI or Table VIa to evaluate the veteran's service-connected 
bilateral hearing loss disability.
 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
audiological evaluation to determine the 
current level of severity of his 
bilateral hearing loss.  The audiologist 
is asked to answer the following 
question: 

Is there any basis upon which to find 
that the use of the speech discrimination 
test is not appropriate because of 
language difficulties, inconsistent 
speech discrimination scores, or any 
other reason?  Please answer yes or no 
and substantiate your answer with a 
rationale.

2.  After completion of the development 
above, readjudicate the claim on appeal.  
If the veteran's puretone thresholds meet 
the criteria under 38 C.F.R. § 4.86(a) or 
(b), the rating specialist must follow 
the requirements of the regulation.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


